Title: From Thomas Jefferson to John Adams, 1 March 1793
From: Jefferson, Thomas
To: Adams, John



Sir
Philadelphia Mar. 1. 1793.

In consequence of the information I received from you on the first Wednesday in January that the list of votes for President and Vice President were received at the seat of government from all the states except that of Kentuckey, I sent a special messenger to the District judge of Kentuckey for the list of the votes of that state lodged in his custody, and by the return of the messenger received yesterday the inclosed letter for you, which he informs me contains the list. I have only to observe that tho’ the term between the first Wednesday of January, and the second Wednesday in February was obviously insufficient at this season for the performance of the journey yet the law made it my indispensable duty to send the messenger. I have the honour to be with the most perfect esteem & respect Sir your most obedt. & most humble servt.

Th: Jefferson

